DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 	Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. 
Applicant argues Moore does not disclose “different sets of options that differentiate between (1) digital media objects and projects, and (2) different type of media objects. The Examiner disagrees. Figure 3A and paragraph 16 of Moore disclose Menu bar 306 includes “projects 308”, “video 316a”, “audio 316b”. paragraph 3 teaches “the first menu comprises a plurality of option buttons, each option button corresponding to a different type of media object”.
Applicant also argues Moore does not disclose “Videos refers to digital media objects that captured by a digital camera, while video clips refers to digital media objects that are generated from and include portions of the video. Projects refer to instances of editing environment to create the video clips”. Applicant also pointed out paragraphs 18, 36, 48, 49 and 51 for support. However, The Examiner does not see any langue that would suggest “Videos refers to digital media objects that captured by a digital camera, while video clips refers to digital media objects that are generated from and include portions of the video. Projects refer to instances of editing environment to create the video clips”. Also paragraph 18 of the instant application is the same as paragraph 12 of Moore. So the Examiner interpret this claimed features corresponds to the teaching of paragraph 12 of Moore. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claims 1, 11 and 21, there’s no teaching or disclosure for “the projects including instances of editing environment to create the video clips, a given video captured by a digital camera, a given video clip created in a given project from the given video and including a portion of the given video”.
	Claims 2-8, 12-18 and 22 are also affected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being described by Moore (US 2014/0181666). 
For claim 1, Moore teaches a method for presenting digital objects, the method being executed by one or more processors of a computing device (e.g. figure 1B, processor 102), the method comprising: 
displaying, by the one or more processors, graphical representations of digital media objects and projects, the graphical representations of the digital media objects including discrete objects for individual ones of the digital media objects and the projects, (e.g. figure 3A, paragraph 15: “A number of discrete virtual object 304 (e.g. 304a and 304b)”), the digital media objects including videos and video clips (e.g. figure 3F, paragraph 16: “…Selecting menu item 314(“Preview”) enables the user to observe a preliminary version, or preview of a merged digital media unit…”), the projects including instances of editing environment to create the video clips, a given video captured by a digital camera (e.g. paragraph 12: “For example, a digital camera can be used to capture digital images and/or digital video and store them as digital files on the mobile processing device 100”), a given video clip created in a given project from the given video and including a portion of the given video (“Preview” enables the user to observe a preliminary version, or preview of a merged digital media unit…”); 
displaying, by the one or more processors, a media type selection interface, the media type selection interface including two sets of options for selecting among different proiects and different types of digital media objects for use in video editing (e.g. . Figure 3A and paragraph 16 of Moore disclose Menu bar 306 includes “projects 308”, “video 316a”, “audio 316b”), the first set of options providing differentiation between the digital media objects and the projects (e.g. figure 3A, “projects 308”), the second set of options providing differentiation between different types of the digital media obiects (e.g. figure 3: “video 316”) , the first set of options including a first option to display the proiects and a second option to display the digital media obiects, the second set of options including a first option to display the videos and a second option to display the video clips (e.g. paragraph 16: “For example, selecting menu item 308 ("Projects") enables a user to access previously saved projects (i.e., instances of editing environment 302), or to create new projects. Various projects can include representations of the same, or different, digital media units.” “the menu bar 306 also includes selectable toggle items 316a ("Video") and 316b ("Audio") for defining the type of digital media units that are displayed for editing.” );
  responsive to user selection of the first option of the first set of options, displaving the graphical representations of the projects for use in the video editing (e.g. figure 3A, user clicks on “project 308”); 
responsive to user selection of the second option of the first set of options, displaving the graphical representations of the digital media obiects for use in the video editing (e.g. figure 3A, user clicks on “video 316a”); 
responsive to user selection of the first option, displaying the graphical representations of the videos for use in the video editing (e.g. paragraphs 14, 16 “project”); and 
responsive to user selection of the second option, displaying the graphical representations of the video clips for use in the video editing (e.g. paragraph 16 “…For example, selecting menu item 308 ("Projects") enables a user to access previously saved projects (i.e., instances of editing environment 302), or to create new projects. Various projects can include representations of the same, or different, digital media units…” or “…Selecting menu item 314(“Preview”) enables the user to observe a preliminary version, or preview of a merged digital media unit…”). 
	Claim 11 is rejected for the same reasons as discussed in claim 1 above. 
	Claim 21 is rejected for the same reasons as discussed in claim 1 above, wherein paragraph 16 and figure 3A disclose “selectable toggle items 316a (“Video”)” corresponds to the claimed “responsive to user selection of the third option, displaying the graphical representations of the videos and the video clips for use in the video editing.”
	For claims 2 and 12, Moore teaches the options for selecting among different types of digital media objects are presented above the graphical representations of the digital media object (e.g. figure 3A: “Projects” 308, “Preview” 314). 
	For claims 3 and 13, Moore teach the options for selecting among different types of digital media objects further include a third option to display all of the digital media objects; and responsive to user selection of the third option, displaying the graphical representations of the videos and the video clips for use in the video editing (e.g. Figure 3A, “Video” 316a). 
	For claims 4 and 14, Moore teach video clips predefined video clip (e.g. “project” or “preview”). 
	For claims 5 and 15, Moore teach the digital media objects further include images; the options for selecting among different types of digital media objects further include a third option to display the images; and responsive to user selection of the third option, displaying the graphical representation of the image for user in the video editing (paragraph 14, “…For example individual video clips, audio clips and/or still images can be merged (merged still images may be provided in the form of a slide show where each image is displayed for a predetermined duration)”). 
	For claim 6 and 16, Moore teach displaying, by the one or more processors, an overview bar, the overview bar including selectable tiles, an individual selectable tile representing an individual digital media object (e.g. paragraphs 22-23, figure 3E, video timeline 340 (e.g., a frame -by frame timeline)).
	For claims 7 and 17, Moore teaches the individual selectable tile includes a smaller version of the graphical representation of the individual digital media object (e.g. paragraphs 22-23, figure 3E, video timeline 340 (e.g., a frame -by frame timeline)).
	For claim 22, Moore teaches the digital media objects further include images; the options for selecting among different types of digital media objects further include a fourth option to display the images; and responsive to user selection of the fourth option, displaying the graphical representations of the images for use in the video editing (e.g. paragraphs 22-23, figure 3E, video timeline 340 (e.g., a frame -by frame timeline)).
	For claims 8 and 18, Moore teaches the user selection of the second option to display the graphical representations of the video clips causes a change in a layout of the graphical representations of the digital media objects (e.g. when user select “Preview” in figure 3A, the layout change to figure 3F). 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484